UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 ------------------------------------------------------------------------ X
                                                                          :
  Peter Pharoah,                                                          :
                                                                          :        19   CV 6774     (JPC)
                                                 Plaintiff(s),            :
                                 -v-                                      :        CIVIL CASE
                                                                          :     MANAGEMENT PLAN
  Metro-North Commuter Railroad,
                                                                          :      AND SCHEDULING
                                                 Defendant(s).            :           ORDER
                                                                          :
                                                                          :
 ------------------------------------------------------------------------ X

       This Civil Case Management Plan (the “Plan”) is submitted by the parties in accordance
with Rule 26(f)(3) of the Federal Rules of Civil Procedure.

1.      All parties [consent /do not consent ✔ ] to conducting all further proceedings before a
        United States Magistrate Judge, including motions and trial. 28 U.S.C. § 636(c). The
        parties are free to withhold consent without adverse substantive consequences.

2.      Settlement discussions [have          /have not    ✔   ] taken place.

3.      The parties [have     ✔   /have not     ] conferred pursuant to Rule 26(f) of the Federal Rules of
        Civil Procedure.

4.      Amended pleadings may not be filed and additional parties may not be joined except with
        leave of the Court.

5.      Initial disclosures pursuant to Rule 26(a)(1) of the Federal Rules of Civil Procedure shall
        be completed no later than __________
                                        (Completed)  days from the date of this Order. [Absent
        exceptional circumstances, fourteen (14) days.]

6.      Fact Discovery

        a.       All fact discovery shall be completed no later than ____________________.
                                                                       12/01/21                   [A
                 period not to exceed 120 days, unless the Court finds that the case presents unique
                 complexities or other exceptional circumstances.]

        b.       Initial requests for production of documents shall be served by
                 ____________________
                  Completed                .

        c.       Interrogatories shall be served by ____________________.
                                                    Completed
      d.     Depositions shall be completed by ____________________.
                                               10/30/21

              (i)     Absent an agreement between the parties or an order from the Court,
                      depositions are not to be held until all parties have responded to initial requests
                      for document production.
              (ii)    There is no priority in deposition by reason of a party’s status as a plaintiff or
                      a defendant.
              (iii)   Absent an agreement between the parties or an order from the Court, non-
                      party depositions shall follow initial party depositions.

      e.     Requests to admit shall be served by ____________________.
                                                  11/15/21


      f.     Any of the deadlines in paragraphs 6(b) through 6(e) may be extended by the written
             consent of all parties without application to the Court, provided that all fact discovery
             is completed by the date set forth in paragraph 6(a).

7.    Expert Discovery

      a.     All expert discovery, including expert depositions, shall be completed no later than
             ____________________.
             01/15/22                   [Absent exceptional circumstances, a date forty-five (45)
             days from the date in paragraph 6(a) (i.e., the completion of all fact discovery).]

      b.     Plaintiff’s expert disclosures pursuant to Rule 26(a)(2) of the Federal Rules of Civil
             Procedure shall be made on or before ____________________.
                                                   12/01/21


      c.     Defendant’s expert disclosures pursuant to Rule 26(a)(2) of the Federal Rules of Civil
             Procedure shall be made on or before ____________________.
                                                  12/16/21


      d.     The interim deadlines in paragraphs 7(b) and 7(c) may be extended by the written
             consent of all parties without application to the Court, provided that expert discovery
             is completed by the date set forth in paragraph 7(a).

8.    All motions and applications shall be governed by the Court’s Individual Practices for Civil
      Cases.

9.    Any discovery disputes shall be addressed according to 5.C of the Court’s Individual Rules
      and Practices for Civil Cases.
                                                  1/15/22
10.                                      01/30/22 1/15/21
      All discovery must be completed by ____________________.

11.   All counsel must meet in person to discuss settlement within fourteen (14) days following the
      close of fact discovery.

12.   Unless otherwise ordered by the Court, a party seeking to file a post-discovery motion shall
      file a pre-motion letter within fourteen (14) days of the close of all discovery. Pursuant to 6.A
      of the Court’s Individual Rules and Practices for Civil Cases, responses to pre-motion letters
      are to be submitted within three business days from submission of the initial pre-motion letter.
                                                 2
13.      Within thirty (30) days after the close of discovery or, if a dispositive motion has been filed,
         within thirty (30) days of a decision on such motion, the parties shall submit a Joint Pretrial
         Order prepared in accordance with Rule 26(a)(3) of the Federal Rules of Civil Procedure and
         7.B of the Court’s Individual Rules and Practices in Civil Cases. The parties shall follow the
         Court’s Individuals Rules and Practices in Civil Cases for any submissions that must be made
         at the time of the Joint Pretrial Order, including any motions in limine.

14.      In accordance with 7.C of the Court’s Individual Rules and Practices in Civil Cases, counsel
         are required to meet and confer on a joint submission of proposed voir dire questions, jury
         instructions, and verdict form, noting any points of disagreement in the joint submission. Jury
         instructions may not be submitted after the Joint Pretrial Order due date, unless they meet the
         standard of Rule 51(a)(2)(A) of the Federal Rules of Civil Procedure. If this action is to be tried
         to the Court, proposed findings of fact and conclusions of law should be submitted on the Joint
         Pretrial Order due date in accordance with 7.D of the Court’s Individual Rules and Practices
         in Civil Cases.

15.      The parties shall be ready for trial on ____________________. [Absent exceptional
         circumstances, a date within two weeks following the Final Pretrial Order due date.]

16.      This case [is      ✔   /is not       ] to be tried to a jury.

17.      Counsel for the parties have conferred and their present best estimate of the length of trial is
         ____________________.
         approximately 4 days


18.      Other issues to be addressed at the Initial Pretrial Conference, including those set forth in
         Rule 26(f)(3) of the Federal Rules of Civil Procedure, are set forth below.
         Defendant's motion for a default against the third-party defendant.
         Plaintiff's motion to sever the third-party action.




                                                             2/1/22
                                                              2/1/21
       The next Case Management Conference is scheduled for __________________ at
 10:00 a.m.
____________________.

        This Order may not be modified or the dates herein extended, except by further Order of this
Court for good cause shown. Any application to modify or extend the dates herein (except as provided
in paragraph 6(f) and 7(d)) shall be made in a written application in accordance with Court’s
Individual Practices and shall be made no less than two (2) business days prior to the expiration of
the date sought to be extended.

         SO ORDERED.

                                                                          _________________________
                                                                          JOHN P. CRONAN
              July 13, 2021                                               United States District Judge
Dated:        _______________
              New York, New York
                                                               3
